OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), judgment affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (82 AD2d 858). The finding of the State Liquor Authority that the bouncer overreacted in forcibly ejecting a patron from the licensed premises, without more, is insufficient to sustain the charge. (See Matter of L.B.R. Enterprises v New York State Liq. Auth., 53 NY2d 714).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.